Citation Nr: 1714219	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-46 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for acquired psychiatric disorder, and if so, whether service connection is warranted.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran had active duty from November 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas. Jurisdiction over this case was subsequently transferred to the North Little Rock, Arkansas RO.

A claim for a nervous breakdown was denied in a final June 1988 rating decision, and claims for schizophrenia were denied in final April 1995 and August 2002 rating decisions. The Board concludes that the psychiatric claim currently on appeal is the same claim as the one denied in the prior 1988, 1995, and 2002 rating decisions, as the evidence of record and the Veteran's statements clearly indicate that he intended his claim to encompass the same psychiatric symptomatology regardless of diagnosis. See Clemons v. Shinseki, 23 Vet App. 1, 9 (2009) (multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims); Velez v. Shinseki, 23 App. 199 (2009).

This matter was previously remanded before the Board in July 2015 and September 2016 for additional development. 

The Veteran had a scheduled Board hearing in January 2017. The Veteran failed to report and did not file a motion for a new hearing date. Therefore, the Board considers the Veteran's hearing request withdrawn. 

A review of the record shows that the RO issued a decision in September 2009, wherein it denied the claim of service connection for posttraumatic stress disorder. The Veteran submitted a Notice of Disagreement (NOD) in June 2010. The RO has not issued a Statement of the Case (SOC) that addresses this matter. Therefore, the Board requests that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999). Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

The issue of whether there was clear and unmistakable error (CUE) in a June 1988 rating decision has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The reopened claim of entitlement to service connection for acquired psychiatric disorder and the claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection for psychophysiologic gastrointestinal reaction (claimed as a nervous breakdown) was denied in a June 1988 rating decision that was not appealed.

2.  The claim service connection for schizophrenia was denied in an April 1995 rating decision that was not appealed.

3. A petition to reopen the claim for service connection for schizophrenia was denied in an August 2002 rating decision that was not appealed. 

4. Evidence received since the August 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of sustaining the claims for acquired psychiatric disorder.  



CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final August 2002 decision, the criteria for reopening the claim for service connection for acquired psychiatric disorder are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychological disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

II. Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

III. Acquired Psychological Disorder  

The Board finds new and material evidence sufficient to reopen the Veteran's claim for an acquired psychiatric disorder. 

A June 1988 rating decision denied the Veteran's claim for service connection for psychophysiological gastrointestinal disorder (claimed as nervous disorder) because the Veteran's psychophysiological reaction in service was acute and transitory and resolved by the time of discharge. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the June 1988 rating decision is final. 38 C.F.R. §§ 20.200 

An April 1995 rating decision denied the Veteran's claim for service connection for chronic schizophrenia because there was no nexus between his diagnosed schizophrenia and service. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the April 1995 rating decision is final. Id. 

An August 2002 rating decision denied the Veteran's petition to reopen the Veteran's claim for service connection for chronic schizophrenia because the Veteran presented no new and material evidence. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the August 2002 rating decision is final. Id. 

As stated above, the Board concludes that the psychiatric claim currently on appeal is the same claim as the one denied in the prior 1988, 1995, and 2002, rating decisions, as the evidence of record and the Veteran's statements clearly indicate that he intended his claim to encompass the same psychiatric symptomatology regardless of diagnosis. See Clemons v. Shinseki, 23 Vet App. 1, 9 (2009) (multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims); Velez v. Shinseki, 23 App. 199 (2009).

Since August 2002, new evidence has been added to the claims file. New VA treatment records dated October 2009 through June 2010 diagnosed the Veteran with personality disorder, with a history of psychiatric hospitalizations.

New VA medical records from June 2007 diagnosed the Veteran posttraumatic stress disorder (PTSD) with mood disorder secondary to PTSD. In the June 2007 medical records the Veteran stated that he had horrific memories of serving in Vietnam, that he was knocked unconscious in service, that he had nightmares, and various other psychological effects from his time in Vietnam. VA medical records in November 2008 have statements by the Veteran that he had nightmares of Vietnam and that he awakened in strange places. 

The VA treatment records from October 2009 through June 2010 are not material. The RO established the Veteran had a psychiatric disorder in the April 1995 rating decision. There is no evidence in these records that support the contention that the Veteran's current diagnosis is related to his service. 

However, the June 2007 and November 2008 records are material to the Veteran's claim. The Veteran stated that he was in Vietnam, and that because of his time in Vietnam he has psychiatric symptoms. The Veteran also stated that he was knocked unconscious during service. This new evidence when considered with previous evidence of record, relates to the unestablished fact of nexus necessary to substantiate his claim. For the purposes of the new and material evidence the credibility of the Veteran's statements are presumed. Therefore, this evidence is new and material, and reopening of the claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

The evidence identified above relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims. This evidence is therefore material and sufficient to reopen the previously-denied claims for service connection for an acquired psychiatric disorder. Accordingly, the Board reopens this claim for de novo review on the merits. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for acquired psychiatric disorder is granted.


REMAND

A. Acquired Psychiatric Disorder

In light of the June 2007 and November 2008 statements that the Veteran served in Vietnam, that he has nightmares about his service in Vietnam, and that he sustained a head injury during service, an examination is warranted to clarify the Veteran's current diagnosis and to determine the etiology of any current psychiatric disorders. See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (In general, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.). Further there is no medical opinion on whether Veteran's in-service acute and transitory psychological disorder caused the Veteran's current psychiatric disorder. Clarification is necessary regarding whether the Veteran's in-service psychiatric disorder is related to his current disorder. 

In addition, the Veteran's representative argues that the Veteran's alcohol and drug addiction is related to the Veteran's psychiatric disorder. Service connection may be granted for alcohol or substance abuse disorder that is caused by another service-connected disorder. Allen v. Principi, 237 F.3d at 1376 (Fed. Cir. 2001). Therefore, a medical opinion as to whether the Veteran's psychiatric disorder caused alcohol abuse disorder or substance abuse disorder is required. 

Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

B. Manlincon Issue

A Manlincon issue has been raised by the record with regard to the denial of service connection for PTSD. See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO denied the above-cited claim in a September 2009 rating decision, and the Veteran filed an NOD in June 2010. This constituted a timely NOD, initiating an appeal of this claim. 38 C.F.R. § 20.201 (2016). 

To date, the Veteran has not been provided a SOC or given an opportunity to perfect the appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement). Therefore, the Board must remand this claim, rather than merely referring it. A SOC must be issued and the Veteran given an opportunity to perfect the appeal to the Board. See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's acquired psychiatric disorders.

2. Schedule the Veteran for a comprehensive psychiatric examination and provide the examiner with access to the VBMS and Virtual VA files. The examiner must review the VBMS and Virtual VA files in conjunction with the examination and document such review in his or her report. The examiner must provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon. The examiner is asked to:

(a) Examine the Veteran and diagnose any acquired psychiatric disorders. If more than one disorder is diagnosed discuss whether it is possible to differentiate which symptoms are attributable to each diagnosis. 

(b) Provide the following opinions:

(i) For each and every diagnosed acquired psychiatric disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or is otherwise caused by the Veteran's military service? 

(ii) Is it at least as likely as not that the Veteran had a psychosis that had its onset during service or within the first post-service year?

(iii) If the answer to (ii) is "yes," is it at least as likely as not that any current acquired psychiatric disorder is etiologically related to the psychosis that had onset during service or within the first post-service year?

(iv) Does the Veteran currently suffer from alcohol and/or substance abuse disorder? If "yes" is it at least as likely as not (a 50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders caused the alcohol and/or substance abuse disorder.

Please comment on whether any symptoms noted in service may suggest the onset of a subsequently diagnosed acquired psychiatric disorder. Specifically address the Veteran's in-service psychophysiological gastrointestinal reaction (claimed as a nervous condition), which was diagnosed as acute and transitory resolving itself by the time of the Veteran's discharge in August 1974. If no acquired psychiatric disorder can be identified, that should be clearly set out and supported with reference to the medical evidence.

A complete rationale for any opinion expressed must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. The AOJ should furnish the Veteran with an SOC pertaining to the issue of entitlement to service connection for PTSD. 

This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3. Review the electronic claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal. If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


